U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States District Courthouse
306 Quarropas Street
White Plains, New York 10601

November 27, 2019

BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re: United States y. Juan Carlos Perez-Mera, 19 Mag. 10277
Dear Judge McCarthy:

The Government respectfully requests that the complaint in the above-referenced case be
unsealed,

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

by

 

Lindsey Keenan
Assistant United States Attorney
(914) 993-1907

APPLICATION GRANTED.
OS ade PYF ° fiw JP

Hon, Judith C, McCarthy

 

foto Bob F

 
